Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S INTERVIEW
The Examiner called the attorney in power Joshua Dean (202)293-7060 on 5/11/21 and 5/12/21, attempted to get authorization for the change but did not get a call back, and the change is for clarity and does not affect the scope/contents of the claim.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

14. (currently amended): The image diagnosis method according to claim 12, further comprising: detecting that a difference between two successive input images, of the plurality of images, as frames, which are included in a moving image, is equal to or less than a reference value as the determination condition.

Allowable Subject Matter
Claims 1, 3 – 12 and 14 – 23 (renumbered as 1 – 21, respectively) are allowed.

The Applicant’s argument is persuasive. The claims amendment overcomes the prior art of the record. After a further search, no reference is found to teach:
execute preprocessing of judging whether or not a predetermined condition is detected in image processing with respect to at least one input image to decide whether or not a tumor judgment process is necessary with respect to each of a plurality of input images including the at least one input image, wherein the predetermined condition is a fact that the at least one input image includes any of an instrument used for a treatment with respect to a tumor and a medicine spread in the treatment;

in combination with the rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/QIAN YANG/Primary Examiner, Art Unit 2668